DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-12, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamoun et al (U.S. Pub. 2006/0092207)
Regarding claim 1, a method comprising measuring at least one physical dimension (print head characteristics used in the equation would include: nozzles, dimensions of nozzles, dimensions/thickness of printhead and any layers) of at least one component of a plurality of components of a first fluid ejection die (print head characteristics will need to be measured and known to use in the equation) (Paragraph 0038)
Calculating an operating energy value to be used to operate the first fluid ejection die based on the at least one physical dimension of the at least one component (Paragraphs 0038; the equation will be the calculation to determine operating energy and control adjustments to the droplets)
Regarding claim 2, storing the operating energy value on a data storage device associated with the first fluid ejection die (Paragraph 0038; the result of the equation will be used to accurately control adjustments to drop size)
Regarding claim 3, calculating a drop volume to be ejected from the first fluid ejection die based on measured physical dimensions (equation; Paragraph 0038)
Regarding claim 4, measuring at least one physical dimension (print head characteristics) of at least one component of the first fluid ejection die is done prior to assembly of the plurality of components of the first fluid ejection die (Paragraph 0038).  The characteristics of the print head/die (size/thickness of the print head dies and/or layers) will be known prior to installation.
Regarding claim 5, the calculated operating energy value to be used to operate the first fluid ejection die is associated with a second fluid ejection die having a source of a component originating from materials used to manufacture the at least one component of the first fluid ejection die (Paragraph 0038; the equation and calculation will be performed for the print heads/dies)
Regarding claim 7, a computing device, comprising a processor; and a data storage device communicatively coupled to the processor (Figure 1b; Paragraphs 0024-0025; 0038); wherein the processor:
With a measurement module, receives input of measurements of at least one physical dimension  (print head characteristics used in the equation would include: nozzles, dimensions of nozzles, dimensions/thickness of printhead and any layers) of at least one component of a plurality of components of a first fluid ejection die (print head characteristics will need to be measured and known to use in the equation) (Paragraph 0038)
A calculation module, calculates an operating characteristic associated with the first fluid ejection die based on the at least one physical parameter of the at lease one component (Paragraphs 0038; the equation will be the calculation to determine operating energy and control adjustments to the droplets)
Regarding claim 11, wherein the operating characteristic is a drop volume and wherein the calculation module, calculates the drop volume to be ejected from the first fluid ejection die based on the at least one physical parameter of the at least one component (Paragraph 0038; pulse width will be adjusted based on based on the equation used)
Regarding claim 12, wherein the at least one physical parameter comprises one of a physical dimension of a silicon wafer, a physical dimension of a resistor, electrical properties of the resistor, a thickness of a proactive layer, a number of protective layers, a bore dimension formed in a nozzle plate, electrical properties of a piezoelectric device, or combinations thereof (print head characteristics used in the equation would include: nozzles, dimensions of nozzle openings, dimensions/thickness of printhead and any layers; Paragraph 0038)
Regarding claim 16, wherein at least one physical dimension comprises a nominal deviation from a desired physical dimensions (Paragraph 0038; different physical dimensions will be included in the equation)
Regarding claim 19, comprising a calculating a drop velocity to be ejected from the first fluid ejection die based on measured physical dimensions (the pulse width will be adjusted based on the print head characteristics and equation; Paragraph 0038)
Regarding claim 20, wherein the calculation module is to further calculate the operating characteristic based on at least one of the electrical conductivity, heat conductivity and surface tension, or a combination thereof (Paragraph 0038; print head characteristics)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamoun et al (U.S. Pub. 2006/0092207) in view of Beak (U.S. Pub. 2006/0164446)
Regarding claim 6, Shamoun discloses the claimed operating characteristics includes pulse width (Paragraph 0038)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Shamoun, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Regarding claim 13, a computer program product for determining an operating energy of a fluid ejection die, the computer program product comprising a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor (Figure 1b; Paragraphs 0024-0025; 0038)
Measure at least one physical dimension of at least one component of a plurality of components of a first fluid ejection die (print head characteristics will need to be measured and known to use in the equation) (Paragraph 0038)
Calculate an operating energy value to be used to operate the first fluid ejection die based on the at least one physical dimension of the at least one component (Paragraphs 0038; the equation will be the calculation to determine operating energy and control adjustments to the droplets)
Shamoun discloses the claimed operating characteristics includes pulse width (Paragraph 0038)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Shamoun, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Regarding claim 14, wherein the at least one physical parameter comprises one of a physical dimension of a silicon wafer, a physical dimension of a resistor, electrical properties of the resistor, a thickness of a proactive layer, a number of protective layers, a bore dimension formed in a nozzle plate, electrical properties of a piezoelectric device, or combinations thereof (print head characteristics used in the equation would include: nozzles, dimensions of nozzles, dimensions/thickness of printhead and any layers; Paragraph 0038)
Regarding claim 15, computer usable program code to, when executed by a processor (Figure 1b) stores the operating pulse, voltage, and pulse width used to operate the first fluid ejection die on a data storage device associate with the first fluid ejection die (Paragraph 0038)


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamoun et al (U.S. Pub. 2006/0092207) as modified by Beak (U.S. Pub. 2006/0164446) and further in view of Anderson et al (U.S. Pub. 2017/0232734)
Regarding claim 8, Shamoun discloses the claimed operating characteristics includes pulse width (Paragraph 0038)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Anderson discloses comprising a network adaptor to communicatively coupled a plurality of devices (Paragraph 0028), for the purpose of providing communication between the printing device and various hardware components
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak and Anderson into the device of Shamoun, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts and providing communication between the printing device and various hardware components
Regarding claim 9, Shamoun discloses the operating characteristic associated with the first fluid ejection die may determine an adjustment to the operation of second fluid ejection die (Paragraph 0038; the equation and calculation will be performed for each of the print heads/dies)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to compare stored data
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Shamoun, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamoun et al (U.S. Pub. 2006/0092207) as modified by Beak (U.S. Pub. 2006/0164446) and Anderson et al (U.S. Pub. 2017/0232734) and further in view of Hirota (U.S. Pub. 2009/0139087)
Regarding claim 10, Hirota discloses calculating operating characteristics by using active layer thickness and actuator thickness (material sources) (Paragraphs 0054-0057), therefore a calculated operating energy value is used to operate the fluid ejection dies is associated with the material source of a component used to manufacture the fluid ejection dies
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hirota into the device of Shamoun as modified by Beak and Anderson, for the purpose of accurately calculating the operating value

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamoun et al (U.S. Pub. 2006/0092207) in view of White et al (U.S. Pub. 2017/0313077)
Regarding claim 17, White discloses it is known in the art dimensions of the resistor are directly proportional to the size of the droplet (Paragraph 0028), therefore it would be obvious to use the dimension of the resistor to calculate an operation energy
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White into the device of Shamoun, for the purpose of adjusting the ejection characteristics to form the desired droplet and improve print quality

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamoun et al (U.S. Pub. 2006/0092207) in view of Price (U.S. Pub. 2013/0050342)
Regarding claim 18, Price discloses it is known the size of the chamber will be related to the drop size ejected (Paragraph 0028)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Price into the device of Shamoun, for the purpose of adjusting the ejection characteristics to form the desired droplet and improve print quality

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 13, 2022